Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 15 November 2021, the following has occurred: claims 1, 17 and 26-28 have been amended; claims 12-14 have been canceled.
Now claims 1-4, 8-10, 17-18 and 21-28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control module” in claim 27, which is being read from Applicant specification paragraph [0072], as a general purpose processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-10, 17-18 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, apparatus and non-transitory computer readable medium (CRM) for providing guidance to an operator to operate a medical device.
Claim 1, which is representative of claims 27 and 28
identifying, […], a current graphical user interface (GUI) display presented […] from among a plurality of potential GUI displays associated with the medical device based at least in part on a portion of the medical device captured […]; identifying, […], a user objective to configure an autonomous operating mode of the medical device that influences autonomous operation of the medical device; determining, […], a user action for advancing from the current GUI display to a second GUI display for configuring the autonomous operating mode of the medical device to facilitate configuring the autonomous operating mode based on the current GUI display and the user objective; […outputting…], a guidance overlay including a graphical indication of the user action with respect to the current GUI display overlying the portion of the medical device; identifying, […], the second GUI display presented by the medical device; generating, […], guidance information comprising a recommended adjustment to a setting for the autonomous operating mode of the medical device determined based at least in part on data depicted on the second GUI display presented by the medical device; and […outputting…], an updated guidance overlay including the guidance information pertaining to the autonomous operating mode of the medical device, wherein the updated guidance overlay includes a GUI element selectable to configure the medical device to implement the recommended adjustment to the setting of the autonomous operating mode of the medical device; and in response to selection of the GUI element, configuring the setting of the medical device to implement the recommended adjustment to the setting of the medical device to influence subsequent autonomous operation of the medical device in the autonomous operating mode..
as drafted, is a method, that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, an imaging device, and a display (Claim 1), an imaging device, a display device, a control module (claim 27), a CRM, a processor, an imaging device (Claim 28), these elements are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figures 8, 5, and paragraphs [0053]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these 
The claim recites the additional elements of a medical/infusion device and a graphical user interface (GUI). The medical/infusion device is recited at a high-level of generality. (i.e., as a well-known, “off the shelf” medical device that simply performs a medical function; see Applicant’s specification 2-5) and amounts to generally linking the abstract idea to particular technological environment. The graphical user interface (GUI) is recited at a high-level of generality. (i.e., generic user interface overlaid over another user interface with selectable elements) and amounts to generally linking the abstract idea to particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device, an imaging device, and a display (Claim 1), an imaging device, a display device, a control module (claim 27), a CRM, a processor, an imaging device (Claim 28), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medical/infusion device and a graphical user interface (GUI) were considered generally linking the abstract idea to particular technological 
Claims 2-4, 8-10, 17-18 and 21-26 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-3, 8, 18 and 24 further define the data being displayed on the GUI, however do not recite any additional elements sufficient to a practical application and/or significantly more.
Claim 4, 9-10, 23 and 25-26 further define what and how the determinations are made in presenting guidance information to the user, however do not recite any additional elements sufficient to a practical application and/or significantly more.
Claim 17 and 21-22 further define the what the medical device is, however this additional element was already considered above, and is incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10, 17-18 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2017/0039423 (hereafter “Cork”), in view of U.S. Patent App. No. 2018/0242920 (hereafter “Hresko”).

Regarding (Currently Amended) claim 1, Cork teaches a […system…] of facilitating operation of a medical device (Cork: Figures 1-2, paragraph [0002], “devices to interface with medical devices used to perform an invasive medical procedure on a patient”), the […system…] comprising:
--identifying, by a computing device, a current graphical user interface (GUI) display presented by the medical device […] based at least in part on a portion of the medical device captured by an imaging device associated with the computing device (Cork: Figures 3, 5, paragraphs [0034]-[0036], “processing circuit 303 is configured to receive input data relating to the medical device… indicating a condition or state of device 304… the input data may be an image of at least a portion of device 304 acquired by a camera 308… Processing circuit 303 may make such a determination by comparing at least a portion of the acquired image with data in a database configured to store information regarding a plurality of different types of medical devices”, paragraph [0058], “a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0039], [0057]-[0058]);
--identifying, at the computing device, a user objective to configure an autonomous operating mode of the medical device that influences autonomous operation of the medical device (Cork: Figures 3, 5, paragraph [0028]-[0029], “an operator (e.g., a technician, nurse, etc.) provides input regarding type of infusion, mode, and/or other device parameter… medical device 104 may use measurements taken from subject 102 to control the medical procedure”, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039], [0078]-[0079]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user. Additionally, the claimed autonomous operating mode when looking to Applicant’s specification paragraph [0045], is interpreted to be control of infusion rate of the pump for a determined amount of time, which is taught by the determination of Cork identified above);
--determining, by the computing device, a user action for advancing from the current GUI display to a second GUI display for configuring the autonomous operating mode of the medical device to facilitate configuring the autonomous operating mode based on the current GUI display and the user objective; presenting, by the computing device, a guidance overlay including a graphical indication of the user action with respect to the current GUI display overlying the portion of the medical device (Cork: Figures 3-5, paragraphs [0036]-[0039], “display each of the at least three step-by-step instructions in a sequence, one after the other, on subsequent screens on display 302… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraphs [0057]-[0058], “device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504… display an instruction 526 to the person for correcting the programmed data”. The Examiner notes that “for configuring the autonomous operating 
--identifying, by the computing device, the second GUI display presented by the medical device (Cork: Figures 3, 5, paragraphs [0034]-[0037], “processing circuit 303 is configured to receive input data relating to the medical device… indicating a condition or state of device 304… the input data may be an image of at least a portion of device 304 acquired by a camera 308… Processing circuit 303 may make such a determination by comparing at least a portion of the acquired image with data in a database configured to store information regarding a plurality of different types of medical devices… display each of the at least three step-by-step instructions in a sequence, one after the other, on subsequent screens on display 302”, paragraph [0058], “a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0038]-[0039], [0057]-[0058]. The Examiner notes if one GUI can be identified, multiple (i.e., a second GUI) can also be identified. The Examiner’s interpretation of paragraph [0037], is instructions can be presented on multiple subsequent screens, each of which would be identified, therefore Cork teaches what is required under the broadest reasonable interpretation. Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)), the identification of a second GUI produces no new and unexpected result which would result in patentable significance over the teaching Cork);
overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraphs [0057]-[0058], “device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504… display an instruction 526 to the person for correcting the programmed data… For example, instruction 526 instructs the wearer of device 500 to reduce the dosage rate to 10 milliliters per hour”. The Examiner notes the overlay is a recommended adjustment for a user action to adjust the autonomous operation of the device (i.e., the dosage rate), which agrees with Applicant’s specification [0045], for a recommended adjustment to an autonomous operation mode of the medical device), 
--wherein the updated guidance overlay includes a GUI element selectable to configure the medical device to implement the recommended adjustment to the setting of the autonomous operating mode of the medical device; and in response to selection of the GUI element, configuring the setting of the medical device to implement the recommended adjustment to the setting of the medical device to influence subsequent autonomous operation of the medical device in the autonomous operating mode (Cork: Figures 3-5, paragraph [0039], “instruction may be presented on the display and may further be related to a screen being displayed on the a screen may appear on device 304 allowing the operator to begin an infusion. Device 304 may also send a message to device 300 providing an instruction as to which button the user should press to begin the infusion… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0041], “device 300 may… generate control signals for controlling the medical device… to generate control messages sent to device 304… device 304 may then be configured to execute commands associated with an input device (e.g., menu option, “OK” button, “Back” button, etc.) currently displayed at this screen location. In this way, the user can interact with device 304 by looking at an appropriate sequence of menu options displayed on the screen”, paragraph [0057], “programming an apheresis or infusion, etc”, paragraphs [0078]-[0079], “device 600 may be configured to program or enable a configuration on the apheresis device with predetermined draw and return flow rates, anticoagulant (e.g., ACD) ratio, etc. by way of a network communication with the apheresis device”. The Examiner interprets selectable elements are displayed, that when selected by the user enable the computing device to program flow rates of the medical device, which is in agreement with Applicant’s specification paragraph [0045], for implementation of a recommended adjustment to an autonomous mode and teaches what is required of the claim under the broadest reasonable interpretation).
Cork may not explicitly teach (underlined below for clarity):
--a method of facilitating operation of a medical device, the method comprising:
--identifying, by a computing device, a current graphical user interface (GUI) display presented by the medical device from among a plurality of potential GUI displays associated with the medical device based at least in part on a portion of the medical device captured by an imaging device associated with the computing device;
Hresko teaches a method of facilitating operation of a medical device (Hresko: Figure 10, paragraphs [0113]-[0116], “a sample process for included augmented information into a display of streaming images on, for example, a nurse's portable computing device… the application can cause an image acquisition device to begin acquiring a set of streaming images that can be displayed in real-time, or nearly in real-time, on a display or user interface of the portable computing device… identifying the wearable medical device”), the method comprising:
--identifying, by a computing device, a current graphical user interface (GUI) display presented by the medical device from among a plurality of potential GUI displays associated with the medical device based at least in part on a portion of the medical device captured by an imaging device associated with the computing device (Hresko: paragraph [0007], “processing the streaming images to analyze the one or more predetermined recognizable features to determine the context… comparing the one or more identified distinguishing features against a library of the predetermined recognizable features”, paragraph [0071], “identify what the patient is looking at (e.g., the medical device) and attempt to troubleshoot or identify any problems associated with the medical device”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a method for providing guidance of a medical device using library of potential images to identify a medical device display as taught by Hresko within the system for providing guidance for using a medical device as taught by Cork with the motivation of improving the ease of use of medical devices (Hresko: paragraphs [0001]-[0004], [0091]).

Regarding (Original) claim 2, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising presenting a graphical representation of the portion of the medical device captured by the imaging device on a display associated with the computing device, wherein the guidance overlay visually overlies the portion of the medical device (Cork: Figures 3-5, paragraph [0039], “The training instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. The Examiner notes the alignment has a graphical representation of the device via the alignment and overlays the medical device).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Cork and Hresko teaches the limitations of claim 2, and further teaches the portion of the medical device including the user interface, wherein presenting the guidance overlay comprises displaying the guidance overlay on the display adjacent to the graphical representation of the user interface (Cork: Figures 3-5, paragraph [0049], “Indicator 428 is displayed on display 402 in the vicinity of or near a location where a portion of display 402 overlays… an indicator 428 (which may comprise a graphical indicator, such as an indicator having a two-dimensional shape such as an icon or other visual graphic such as an arrow, a flashing light, etc.) is shown immediately adjacent”. Also see, paragraph [0039]. The Examiner interprets the instruction indicators are adjacent as described in paragraph [0049]).


	Regarding (Original) claim 4, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising obtaining, at the computing device, settings information corresponding to a current configuration of the medical device, wherein the guidance information is influenced by the current configuration (Cork: Figures 3-5, paragraphs [0057]-[0058], “acquire an image of a component of medical device 504 with a camera, to process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 8, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising identifying, at the computing device, a user objective to understand the current state of the user interface (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], 
--wherein: generating the guidance information comprises: obtaining user guide information associated with the medical device; and generating explanatory information pertaining to the current state of the user interface based at least in part on the user guide information; and presenting the guidance overlay comprises providing the explanatory information overlying the portion of the medical device (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Previously Presented) claim 9, Cork and Hresko teaches the limitations of claim 8, and further teaches wherein: generating the explanatory information comprises generating the explanatory information pertaining to the current GUI display based at least in part on the user guide information associated with the current GUI display (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.
	
	Regarding (Previously Presented) claim 10, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein: the current GUI display depicts historical data associated with a patient (Cork: Figures 3-5; Hresko: Figure 7, paragraph [0081], “displaying additional information related to a medical device monitor 705 on a portable computing device by augmenting the display of the portable computing device to include the additional information”, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related information”. The Examiner notes the information depicted in Figure 7, is the information described in paragraph [0118], and contain historical information); 
--generating the guidance information comprises: obtaining, at the computing device, the historical data associated with the patient; and determining one or more metrics characterizing the historical data; and the guidance overlay includes the one or more metrics (Cork: paragraph [0029], “medical device 104 may use measurements taken from subject 102 to control the medical procedure. The measurements may be taken directly by medical device 104 or may be received by medical device 104”, paragraph [0033], “memory 128 may store information about subject 102 and provide subject data to medical device 104 and/or device 10”, paragraph [0052]-identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”. Also see. paragraph [0039], [0056]; Hresko: Figure 7, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related information”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Currently Amended) claim 17, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein: the medical device comprises an infusion device (Cork: paragraph [0067], “medical device 504 may be an infusion pump”);
--the user objective comprises adjusting the setting of the infusion device (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user); and 
retrieve from a memory an instruction relating to the medical device based on the input data… display each of the at least three step-by-step instructions in a sequence, one after the other, on subsequent screens on display 302”, paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Original) claim 18, Cork and Hresko teaches the limitations of claim 17, and further teaches wherein: the current GUI display includes a menu (Cork: Figures 3-5, paragraph [0048], “selecting from a menu on display”, paragraph [0056], “a head-mounted display may be configured to display a list”); and 
--the guidance overlay is positioned adjacent to the menu (Cork: Figures 3-5, paragraph [0049], “Indicator 428 is displayed on display 402 in the vicinity of or near a location where a portion of display 402 overlays… an indicator 428 (which may comprise a graphical indicator, such as an indicator having a two-dimensional shape such as an icon or other visual graphic such as an arrow, a flashing light, etc.) is shown immediately adjacent”. Also see, paragraph [0039]. The Examiner interprets the instruction indicators are adjacent as described in paragraph [0049]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Previously Presented) claim 21, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein the computing device comprises a mobile device (Cork: Figure 1, paragraph [0015], “Device 10 comprises a frame 12 configured to be mounted to a user's head, e.g., comprising a frame configured to hold lenses in front of the eyes”. Also see, paragraphs [0030], [0034]; Hresko: Figures 2, 7, paragraph [0048], [0068]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 22, Cork and Hresko teaches the limitations of claim 21, and further teaches wherein the medical device comprises an infusion device (Cork: paragraph [0067], “medical device 504 may be an infusion pump”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 23, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein identifying the user objective comprises determining the user objective based on a current state of a user input selection on the current GUI display (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming ... The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour". Also see, 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 24, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising providing a list of selectable GUI elements, wherein: each of the selectable GUI elements corresponds to a different user objective (Cork: Figures 3-5, paragraph [0028], “an operator (e.g., a technician, nurse, etc.) provides input regarding type of infusion, mode, and/or other device parameter”, paragraph [0048], “selecting from a menu on display”, paragraph [0056], “a head-mounted display may be configured to display a list”. Also see, paragraph [0035]); and
--identifying the user objective comprises identifying the user objective in response to selection of one of the selectable elements from the list of selectable GUI elements (Cork: paragraph [0028], “an operator (e.g., a technician, nurse, etc.) provides input regarding type of infusion, mode, and/or other device parameter”, paragraph [0035], “receive input data relating to the medical device… the input data used to retrieve the instruction relating to the medical device”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 25, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein: the medical device comprises an infusion device (Cork: paragraph [0067], “medical device 504 may be an infusion pump”);

--the second GUI display comprises a second infusion device GUI display (Cork: Figures 3-5, paragraph [0038]-[0039], “instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously… a screen may appear on device 304 allowing the operator to begin an infusion. Device 304 may also send a message to device 300 providing an instruction as to which button the user should press to begin the infusion”.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 26, Cork and Hresko teaches the limitations of claim 1, and further teaches wherein: the current GUI display comprises a main menu GUI display (Cork: Figures 3-5, paragraph [0048], “selecting from a menu on display”, paragraph [0056], “a head-mounted display may be configured to display a list”); and determining the user action comprises:
--determining a sequence of actions to arrive at the second GUI display that allows the autonomous operating mode of the medical device to be configured; and determining the user action as a next action within the sequence that the user needs to take (Cork: Figures 3-5, paragraphs [0037]-[0039], “a screen may appear on device 304 allowing the operator to begin an infusion. Device 304 may also send a message to device 300 providing an instruction which button the user should press to begin the infusion… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraphs [0057]-[0058], “device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504… display an instruction 526 to the person for correcting the programmed data”. The Examiner notes the overlay is an instruction for a user action).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 27 and 28
Claim(s) 27 and 28 is/are analogous to Claim(s) 1, thus Claim(s) 27 and 28 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Response to Arguments
Applicant's arguments filed on 15 November 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 15 November 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-4, 8-10, 12, 14, 17-18 and 21-28, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully traverses the rejections as obviated by the amendments to Claims 1, 27 and 28 to incorporate limitations from Claim 13 that were indicated as eligible.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as currently drafted do not recite controlling the medical device via the computing device, in particular the broadest reasonable interpretation of an autonomous operating mode, in view of paragraph [0045] of Applicant’s specification is entering the flow rate for a pump and allowing the device to operate at the manually set flow rate. The claims as drafted recite providing guidance overlays to allow a user to navigate various user interfaces of the device and to enter a flow rate via a selectable element, which is not sufficient to provide a practical application of using a computing device to control a medical device, the broadest reasonable interpretation of what the claim requires is the user selecting a flow rate and to be entered into the medical device, not controlling the operation of the medical device. The Examiner suggests clarifying what the autonomous operating mode is or what the setting that is configured is to show how the computing device controls the medical device to provide a practical application of control of the medical device via the computing device. Therefore, as the claim is currently drafted, the claim does not recite a practical application of the abstract idea.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-4, 8-10, 17-18 and 21-28, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed 

Applicant argues:
the Office Action mischaracterizes Cork as disclosing configuring a feature of the medical device to influence subsequent autonomous operation of the medical device in response to selection of a GUI element on a guidance overlay with respect to Claims 1 and 13. Rather, paragraph [0039] of Cork merely describes starting or stopping infusion, and Hresko fails to compensate for the deficiencies of Cork… Claim 1 has been further amended to more particularly recite limitations of generating guidance information comprising a recommended adjustment to a setting for the autonomous operating mode of the medical device determined based at least in part on data depicted on the second GUI display presented by the medical device.

The Examiner respectfully disagrees.
	It is respectfully submitted, the broadest reasonable interpretation of an “autonomous operating mode” in view of Applicant’s specification paragraph [0045], is providing a flow rate to an infusion device and allowing the device to perform the programmed infusion automatically.
Cork teaches providing of overlays on computing device (see above, but at east paragraph [0039]), and further allows the user to select the displayed elements and generate control signals from the selected elements to control the medical device (see above, but at least paragraphs [0039]-[0041]), the control of the medical device can be enabling configuration of a flow rate for a medical device, which teaches not only what is required of the claim under the broadest reasonable interpretation and is also in agreement with how Applicant’s specification describes configuring the autonomous operating mode  (see Applicant’s specification paragraph [0035]). Therefore, Cork teaches what is required of the claim under the broadest reasonable interpretation in view of Applicant’s specification.
	In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Applicant further argues:
It is respectfully submitted one skilled in the art would not modify or otherwise combine Cork with Hresko to arrive at the claimed subject matter recited by amended Claim 1 absent the benefit of impermissible hindsight reconstruction derived from Applicant's Specification

The Examiner respectfully disagrees.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.E.L./Examiner, Art Unit 3626
 

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626